NUMBER
13-10-00564-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
QUALITY POWDER
COATING 
MANAGEMENT, L.L.C.,
QUALITY POWDER 
COATING I, L.L.C.,
AND THE ESTATE 
OF ROLAND SCHURRER,
DECEASED,                                    Appellant,
 
                                                             v.
 
MUSE LIMITED, INC.,                                                                     Appellee.
 

 
                           On
appeal from the 445th District Court  
                                      of
Cameron County, Texas.
 

 
                               MEMORANDUM
OPINION
 
                            Before
Justices Garza, Benavides, and Vela
Memorandum Opinion
Per Curiam
 




This
case is before the Court on a joint motion to remand pursuant to settlement. 
The parties have reached an agreement with regard to the disposition of the
matters currently on appeal.  Pursuant to agreement, the parties request this
Court to set aside the trial court’s judgment dated June 28, 2010, without
regard to the merits, and remand the case to the trial court for rendition of
judgment in accordance with the parties’ settlement agreement.  
The
joint motion to remand is GRANTED.  Accordingly, we set aside the trial court=s judgment without regard to the merits, and REMAND this
case to the trial court for rendition of judgment in accordance with the
parties= agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  Any
pending motions are dismissed as moot.  Costs will be taxed against appellants.
See Tex. R. App. P.
42.1(d) ("Absent agreement of the parties, the court will tax costs
against the appellant.").  
 
PER
CURIAM
Delivered and filed the 
20th day of January, 2011.